Citation Nr: 1749791	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-00 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar spondylosis with first degree spondylolisthesis L5.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to October 1973.  He died in August 2011.  The appellant is his surviving spouse, and has been substituted as the appellant for his claims pending at the time of his death.  See 38 U.S.C.A. § 5121A.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota.  (Although the August 2012 rating decision did not expressly discuss the issue of service connection for the cause of the Veteran's death, the associated September 2012 notification letter to the appellant stated "We have denied your claim for service connected death benefits," because "there is no evidence to show that the veteran's death was related to military service."  The appellant appealed this determination and the November 2013 statement of the case (SOC) recognized the appeal as arising from the August 2012 decision.)  The Veteran's record is now in the jurisdiction of the Muskogee, Oklahoma, RO.    

In September 2015 the Board remanded the issue of service connection for the cause of the Veteran's death to afford the appellant a hearing before the Board; the Board took jurisdiction of the issue regarding the rating for a low back disability for the limited purpose of directing the RO to issue a SOC in response to the appellant's notice of disagreement.  See 38 C.F.R. § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238 (1999).  

In May 2016, a videoconference hearing was held before the undersigned; a transcript is in the Veteran's record.  In July 2016, the case was remanded for additional development.  [The July 2016 Board decision also granted service connection for left and right knee disabilities and remanded the issue of service connection for neuropathy of the lower extremities, to include as secondary to a service-connected lumbar spine disability.  An October 2016 rating decision implemented the Board's July 2016 award of service connection for the knee disabilities and granted service connection for left and right lower extremity radiculopathy; accordingly, those matters are no longer before the Board.]

The issue of service connection for the cause of the Veteran's death is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required. 


FINDING OF FACT

At no time under consideration is the Veteran's low back disability shown to have been manifested by limitation of thoracolumbar spine forward flexion to 30 degrees or less or by ankylosis of the spine; neurological manifestations (other than lower extremity radiculopathy) are not shown; incapacitating episodes of disc disease are not shown.


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the Veteran's low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5235-5243 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in July 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  Neither the appellant nor her representative has raised any other issues with respect to the duties to notify and to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity caused by the given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In a claim for an increased rating, "staged" ratings may be warranted where the factual findings show distinct time periods when the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining, including regarding degree of disability, is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

The criteria for rating spine disabilities are found at 38 C.F.R. § 4.71a, Codes 
5235 - 5243.  Lumbar spine disability which includes disc pathology may be rated either under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) or based on Incapacitating Episodes of Disc Disease, whichever are more favorable.  Under the General Formula the following ratings apply: A 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Code 5243, Note (1).  [Here, bilateral lower extremity radiculopathy is separately rated.]  

Under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, the following ratings apply: A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks per year.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks per year.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks but less than twelve weeks per year.  An "incapacitating episode" is defined as "a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, Code 5243, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1).

In determining the degree of limitation of motion, the provisions of 38 U.S.C.A. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Factual Background

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

As was noted by the Board in July 2016, an unappealed May 2011 Board decision denied an increased rating for the Veteran's lumbar spine disability.  In August 2011 he submitted a new claim seeking an increased rating for the disability; he died later that month.  

At a March 2011 Board hearing the Veteran testified that he experienced constant back pain with limited mobility.  He testified that he used a back brace and a cane; he denied bowel/bladder problems.  [The March 2011 hearing preceded the period now under consideration; the testimony was considered in the Board's final May 2011 decision.]  

A March 2011 VA neurology record notes "decreased [range of motion] in all planes due to body habitus and stiffness"; actual range of motion measurements were not noted.

A May 2011 VA clinical record notes complaints of back pain.  On examination, range of motion was within normal limits in all planes of trunk movement.  

A July 2011 VA clinical record notes that the Veteran returned for additional lumbar spine treatment.  Examination found extension limited due to pain.  The Veteran received a lumbar medial branch injection.     

At the May 2016 Board hearing, the appellant testified that prior to his death, the Veteran could not bend forward to tie his shoes; instead he used slip-on shoes and a shoe horn.  She also testified that he wore a back brace, used a TENS unit, and had received injections for his back, including one "not too long prior to his accident."  

Analysis

The Veteran's low back disability has been rated 20 percent under Code 5239 (and the General Formula).  The next higher (40 percent) schedular rating under the General Formula requires forward flexion of the thoracolumbar spine limited to 30 degrees or less, or ankylosis of the entire thoracolumbar spine.  The evidence of record does not show any period of time under consideration (i.e., from the time of the May 2011 Board decision until the Veteran died) when symptoms were of (or approximated) such nature and severity as to warrant a 40 percent rating.  Range of motion testing was not conducted during the appeal period.  A March 2011 clinical record notes decreased range of motion in all planes "due to body habitus and stiffness" (but does not identify the point at which flexion was limited), and a May 2011 clinical record notes that range of motion was within normal limits.  At the May 2016 Board hearing, the appellant reported that the Veteran was unable to bend forward to tie his shoes; instead, he wore slip-ons and used a shoe horn (suggesting that while forward flexion was not full, the Veteran retained sufficient forward flexion to reach his calf/ankle region).  As the evidence does not show forward flexion limited to 30 degrees or ankylosis of the thoracolumbar spine, a higher rating under the General Formula is not warranted.  Furthermore, additional (to bilateral lower extremity radiculopathy) neurological manifestations are not shown, and further separate ratings for neurological manifestations are not warranted.    

The Board has also considered whether a higher schedular rating would be warranted if the low back disability was rated under the Formula for Rating IVDS based on incapacitating episodes.  Under that Formula, the next higher (40 percent) rating for IVDS requires at least 4 (but less than 6) weeks of total duration of incapacitating episodes in a 12 month period.  A review of the record found that physician-prescribed bedrest was not shown or alleged.  Accordingly, rating the disability under the Formula for Rating IVDS based on incapacitating episodes would be of no benefit to the appellant. 

The matter of entitlement to a total disability rating based on individual unemployability (TDIU) has not been raised by the record (or specifically alleged) in the context of the instant claim for increase (June 2, 2010 VA clinical record notes that the Veteran was employed).  

The preponderance of the evidence is against the claim for a rating in excess of 20 percent for the Veteran's low back disability.  Accordingly, the appeal in the matter must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

A rating in excess of 20 percent for a lumbar spine disability is denied.


REMAND

The Board is aware that remaining matter was previously remanded and regrets the delay inherent with another remand.  However, in light of medical evidence newly associated with the record and new argument presented by the appellant, the Board finds further development is necessary for proper consideration of the claim.

The appellant's primary theory of entitlement for service connection for the cause of the Veteran's death is that medication prescribed to manage pain due to the Veteran's service-connected disabilities caused or substantially contributed to drowsiness that was a precipitating factor for his fatal automobile accident.  In July 2016, the Board remanded this matter for a medical opinion that addresses the medical question presented.  The September 2016 medical opinion received in response is inadequate for rating purposes, and further medical guidance is needed.  

Initially, the Board notes that the report contains apparently conflicting conclusions.  The provider noted the Veteran's service-connected lumbar disability and several (then) non-service-connected disabilities and opined "all these factors contributed to auto-accident."  Thereafter, she opined that it is less likely than not that the Veteran's "service-connected lumbar [disability] (to include medication used in the management of pain) [was] of a nature that would be medically associated with causing significant drowsiness and/or impairment of ability to safely drive an automobile."  The conflicting statements must be reconciled.  

Further, the opinion provided is based on inaccurate or incomplete factual premises:  The provider discussed the Veteran's non-service-connected sleep apnea, noting that it may cause daytime drowsiness; the State Traffic Collision Report and the Death Certificate both list the time of death (and the fatal accident) as 23:10, or 11:10 PM, i.e., at night.  In addition, the provider's opinion considered the Veteran's use of codeine/Tylenol for his service-connected lumbar disability; an October 2016 rating decision (implementing the Board's July 2016 decision) granted service connection for bilateral knee disabilities and for bilateral lower extremity radiculopathy.  The examiner did not consider the effect(s) of these additional service-connected disabilities (and medication prescribed for the disabilities).  The Board agrees with the appellant's October 2016 argument that medication to treat the additional service-connected disabilities must be considered.  [The Board notes that the appellant has submitted medical journal/internet articles regarding the effects of the medication the Veteran was taking at the time of his death.]   The Veteran's treatment records show that, several months before the Veteran's death, medication prescribed for the Veteran's service-connected disabilities included: tramadol, Tylenol #3, and gabapentin.  Accordingly, an addendum medical advisory opinion is necessary.    

The case is REMANDED for the following:

1.  The AOJ should arrange for the Veteran's record to be returned to the September 2016 consulting medical provider for review and an addendum opinion which takes into consideration the Veteran's additional service-connected bilateral lower extremity radiculopathy and knee disabilities.  [If that provider is unavailable, the record should be forwarded to another appropriate physician for review and the opinion sought.]  On review of the record (to include this remand), the consulting provider should respond to the following: 

(a) Was any medication prescribed for the Veteran's service-connected low back disability, bilateral knee disabilities, and bilateral lower extremity radiculopathy, singularly or in combination, of a nature that would cause significant drowsiness and/or impair ability to safely drive an automobile?

(b) Please reconcile the conflicting statements (cited above) in the September 2016 medical opinion previously provided regarding whether or not the Veteran's lumbar spine disability (or medication for the disability) contributed to cause drowsiness that contributed to cause the fatal automobile accident.  Please discuss also any impact the Veteran's sleep apnea may have had on night, not daytime, drowsiness.

The provider must include rationale with all opinions (to include comment on the internet/journal articles submitted by the appellant in October 2016).  

2.  The AOJ should then review the record and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the appellant and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


